DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for amendment  filed on 11/24/2021 including  claims 1-30, out of which claims 2-3,15-22 and 25, are cancelled, claims 25-30 have been added anew. Remaining claims are  claims are 1, 4-14, 23-24 and 26-30.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in application data Sheet on 6/25/2020. It is noted, however, that applicant has not filed a certified copy of the Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on 2/12/2018. It is noted, however, that applicant has not filed a certified copy of the 18156300.8 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1, 4-14, 23-24 and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose directly or indirectly following limitations in combination with rest of limitations of claims:
As recited by claim 1 ;
enforce the at least one UE into a mode protecting use of the spectrum by the Incumbent based on a spectrum request indication from the Incumbent; and enable transmission of the at least one UE using the spectrum reserved for the Incumbent based on a spectrum availability indication from the Incumbent; the AP device further comprising a network interface with a controller of the hierarchical communication system, wherein the controller comprises a Spectrum Access System (SAS) controller or a Licensed Shared Access (LSA) system 
controller, wherein the processor is configured to receive the spectrum request indication and/or the spectrum 
availability indication via the network interface, and the processor is further configured to: receive a message 
requesting vacating of the reserved spectrum from the controller of the hierarchical communication system based on the spectrum request indication from the Incumbent; and receive a message making the reserved spectrum available for transmission of the at least one UE from the controller of the hierarchical communication system based on the spectrum availabili
As recited by claim 23:
enforce the at least one UE into a mode protecting use of the spectrum by the Incumbent based on a handover request to a first frequency band from a network device; and enable transmission of the at least one UE using the spectrum reserved for the Incumbent based on a handover request to a second 
frequency band from the network device, wherein the processor is configured to identify groups of users affected by the enforcement into the mode protecting use of the spectrum by the Incumbent based on the handover request to the first frequency band from the network device.
As recited by claim 26:
controlling spectrum usage of a hierarchical communication system, in which a spectrum reserved for an Incumbent is usable by at least one user equipment (UE) for transmission, the AP device comprising a processor configured to: enforce the at least one UE into a mode protecting use of the spectrum by the Incumbent based on a spectrum request indication from the Incumbent; and enable transmission of the at least one UE using the spectrum reserved for the Incumbent based on a spectrum availability indication from the Incumbent, wherein the processor is configured to identify groups of users affected by the enforcement into the mode protecting use of the spectrum by the Incumbent based on the spectrum availability indication from the Incumbent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure.
Freda et al (US 20150373554) discloses Methods and apparatus for spectrum coordination are
 described. A method of spectrum coordination includes a spectrum coordinator receiving a request for 
shared spectrum from a CRS that the spectrum coordinator supports. The request includes at least one minimum protection requirement. The spectrum coordinator determines protection criteria for the CRS based on the at least one minimum protection requirement received from the CRS. The spectrum coordinator sends the protection criteria for the CRS to a geo-location database for use in assigning shared spectrum to other CRSs that the spectrum coordinator does not support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 6 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SriLakshmi Kumar,, SPE can be reached at telephone number571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/              Primary Examiner, Art Unit 2647